Citation Nr: 1518795	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1948 to September 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU; after the Veteran submitted additional evidence, a November 2009 rating decision continued the denial.  In August 2014, the Veteran submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304.  In March 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  Service connection has been established for bilateral hearing loss, rated 30 percent throughout the appeal period; tinnitus, rated 10 percent throughout the appeal period; residuals of cold injury, right upper extremity (also claimed as arthritis and frostbite of upper extremities), rated 30 percent throughout the appeal period; residuals of cold injury, left upper extremity (also claimed as arthritis and frostbite of upper extremities), rated 30 percent throughout the appeal period; residuals of cold injury, left foot (also claimed as arthritis and frostbite of lower extremities), rated 30 percent throughout the appeal period; and  residuals of cold injury, right foot (also claimed as arthritis and frostbite of lower extremities), rated 30 percent throughout the appeal period.  He currently meets the schedular rating requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The most recent VA examination to evaluate the Veteran's upper extremities was in May 2009, nearly six years ago.  The most recent VA examination to his hearing was in December 2006, more than eight years ago.  Accordingly, the Board finds that additional VA examinations are warranted to assess the current severity of his hearing loss and bilateral upper extremities and their effects on his ability to secure gainful employment.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to his service-connected disabilities that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records, including treatment records from Lori Finn, DPM, 11181 Health Park Blvd., Suite 2240, Naples, FL  34110.

2.  Please obtain the Veteran's outstanding VA treatment records, including records from the Collier County CBOC dated from August 2011 to the present.
.
3.  The AOJ should arrange for an appropriate VA examinations and medical opinions to:

(a) determine the current severity of the Veteran's residuals of cold injury of the right and left upper extremities.

(b) provide an opinion as to the functional impairment of the Veteran's service-connected residuals of cold injury of the right and left upper extremities.  In proffering this opinion, the examiner should review the claims file and address the Veteran's functional limitations due to his service-connected residuals of cold injury of the right and left upper extremities as they may relate to his ability to function in a work setting and to perform work tasks such as typing, writing, and other sedentary tasks.  The examiner must specifically take into consideration testimony that he is no longer able to drive because of difficulty holding onto the steering wheel.  The examiner must also take into consideration the Veteran's level of education (four years of college), any special training, and previous work experience (retail sales for nearly 30 years), but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.

4.  The AOJ should arrange for an appropriate VA examinations and medical opinions to:

(a) determine the current severity of the Veteran's bilateral hearing loss.

(b) provide an opinion as to the functional impairment of the Veteran's service-connected bilateral hearing loss.  In proffering this opinion, the examiner should review the claims file and address the Veteran's functional limitations due to his service-connected bilateral hearing loss as it may relate to his ability to function in a work setting and to perform work tasks such as answering the phone, speaking with customers, and other required contact in performing sedentary tasks.  The examiner must specifically take into consideration the Veteran's and his wife's testimony that he had to have coworkers repeat what they were saying to him three or four times and that he is no longer able to drive because of difficulty holding onto the steering wheel.  The examiner must also take into consideration the Veteran's level of education (four years of college), any special training, and previous work experience (retail sales for nearly 30 years), but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.

5.  The AOJ should then review the record and re-adjudicate the TDIU claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




